INTERCREDITOR AGREEMENT

 

This Intercreditor Agreement (“Agreement”) is entered into as of the 18th day of
September 2018, by and among Mount Tam Biotechnologies, Inc., a Nevada
corporation (“Borrower”), 0851229 BC Ltd. (“BC”), Fromar Investments, LP, a
Delaware limited partnership (“Fromar”), and Climate Change Investigation,
Innovation and Investment Company, LLC, a California limited liability company
(“CC3IC”). BC, Fromar and CC3IC are jointly referred to herein as the
“Creditors”.  

 

R E C I T A L S:

 

WHEREAS, on or about November 9, 2015, Borrower and BC entered into that certain
Secured Convertible Promissory Note, which has been amended, restated and
otherwise modified on several different occasions (such Secured Convertible
Promissory Note, together with all such modifications, amendments and
restatements shall hereinafter be collectively referred to as the “BC Note”);

 

WHEREAS, the BC Note is secured by that certain Security Agreement between
Borrower and BC dated on or about November 9, 2015 (the “BC Security
Agreement”);

 

WHEREAS, on or about March 5, 2018, Borrower and Fromar entered into that
certain Convertible Promissory Note in the principal amount of $500,000.00 (such
Convertible Promissory Note, together with any and all modifications, amendments
and restatements shall hereinafter be collectively referred to as the “Fromar
Note”);

 

WHEREAS, the Fromar Note is secured by that certain Security Agreement between
Borrower and Fromar dated on or about March 5, 2018 (the “Fromar Security
Agreement”);

 

WHEREAS, on or about September 18th, 2018, Borrower and CC3IC entered into that
certain Convertible Promissory Note in the principal amount of $100,000.00 (such
Convertible Promissory Note, together with any and all modifications, amendments
and restatements shall hereinafter be collectively referred to as the “CC3IC
Note”);

 

WHEREAS, the CC3IC Note is secured by that certain Security Agreement between
Borrower and CC3IC dated on or about September 18th, 2018 (the “CC3IC Security
Agreement,” and together with the BC Security Agreement and the Fromar Security
Agreement, the “Security Agreements”);

 

WHEREAS, each of the Security Agreements provides each of the Creditors with a
security interest in and to the same Collateral (as that term is defined in each
of the Security Agreements, which definition is incorporated herein by this
reference). Such security interests of the Creditors are referred to herein
individually as a “Security Interest” and collectively as the “Security
Interests”;

 

WHEREAS, the parties hereto desire to enter into an agreement providing other
matters for the coordination of the loans being provided by the Creditors and
the security thereunder.

--------------------------------------------------------------------------------



NOW THEREFORE, in consideration of the mutual covenants, terms and conditions
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1.The Security Interests of the Creditors shall rank pari passu. In the event of
a default with respect to the obligations secured by any Security Interest, the
Creditors agree to jointly share in the amount realized from the Collateral in
proportion to the amount of their respective debt with respect to which a
default has occurred to the total debt of each of the Creditors with respect to
which defaults have occurred.  Accordingly, each Creditor shall jointly exercise
their respective rights under the Security Interests including selling and
otherwise disposing of the Collateral thereunder.  In connection therewith,
before taking any action to enforce any of its rights or remedies under such
Collateral, such Creditor shall give the other Creditors notice of such action,
together with information regarding the facts and circumstances on which such
action is grounded. 

 

2.The priorities specified herein are applicable without regard to the time,
manner or order of attachment or perfection of any security interest or the time
or order of filing of financing statements or the giving or failure to give
notice of acquisition or expected acquisition of purchase money or other
security interest. 

 

3.This Agreement shall remain in effect until one Creditor gives written notice
to the other Creditors of its intention to terminate.  No notice of termination
shall impair the Security Interest acquired by any Creditor prior to the notice
or affect the priorities thereof hereunder. 

 

4.This Agreement is solely for the benefit of the undersigned Creditors and no
other persons shall have any rights, benefits, priority, or interest under or
because of the existence of this Agreement. 

 

5.The Creditors shall endeavor to notify each other of any amendment or
modification in their respective notes, loan agreements and documents, but the
failure to do so shall not create a cause of action against the Creditor failing
to give notice or create a claim or right on behalf of any third party.  Each
Creditor, upon request to another Creditor, is authorized to provide copies of
all modifications or amendments and copies of all other documentation relevant
to the Collateral.  The Creditors agree not to increase the amount of their
respective loan facilities unless they have obtained the written consent of the
other Creditors. 

 

6.The Creditors shall provide the other Creditors with a copy of any notice of
the occurrence of an event of default simultaneously with the delivery of such
notice to Borrower, but the failure to do so shall not affect the validity of
such notice or create a cause of action against such Creditor for failing to
give such notice. Borrower hereby consents to the Creditors sharing information
with respect to the Collateral or Borrower’s business between each other. 

 

7.Miscellaneous. 

 

A.Counterparts.  This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such  

--------------------------------------------------------------------------------



counterparts shall together constitute but one and the same instrument. This
Agreement shall become effective when executed by all parties hereto.

 

B.Amendment.  Neither this Agreement nor any of the terms hereof may be
terminated, amended, supplemented, waived or modified orally, but only by an
instrument in writing which purports to terminate, amend, supplement, waive or
modify this Agreement or any of the terms hereof and is signed by all parties
hereto. 

 

C.Successors and Assigns.  The terms of this Agreement shall be binding on, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. 

 

D.Governing Law. This Agreement, including all matters of construction, validity
and performance, shall in all respects be governed by, and construed in
accordance with, the laws of the State of California. 

 

E.Notices.  Except as otherwise provided in this Agreement, all notices
hereunder shall be in writing and shall be given by mail, personal delivery,
overnight courier, telecopy or any other customary means of written
communication at the addresses set forth on the signature pages hereof, or at
such other addresses as may be specified by written notice to the parties
hereto, and shall become effective when received by the addressees. 

 

F.Severability of Provisions.  Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceable of such provision in any other jurisdiction.  The provisions of this
Agreement shall prevail over any inconsistent provisions in any agreement
between any of the parties hereto. 

 

G.Headings. The headings used herein are for convenience of reference only and
shall not define or limit any of the terms or provisions hereof. 

 

H.Entire Agreement.  This Agreement embodies the entire agreement and
understanding between the parties hereto and supersedes all prior agreements and
understandings between the parties hereto relating to the subject matter
hereof. 

 

I.Recitals.  The Recitals to this Agreement are incorporated into and shall
constitute a part of this Agreement. 

 

 

[signature page follows]

--------------------------------------------------------------------------------



IN WITNESS WHEREOF duly authorized officers of the undersigned have executed the
foregoing Intercreditor Agreement. 

 

BORROWER:

 

 

 

MOUNT TAM BIOTECHNOLOGIES, INC

 

 

 

/s/ Richard Marshak

 

Name: Richard Marshak

 

Title:  Chief Executive Officer

 

 

 

 

 

CREDITORS:

 

 

 

0851229 BC Ltd.

ADDRESS:

 

 

/s/ Doug Froese   

 

Name:  Doug Froese

 

Title:  Director

 

 

 

 

 

FROMAR INVESTMENTS, LP

ADDRESS:

 

 

/s/ Doug Froese

 

Name:  Doug Froese

 

Title:  Partner

 

 

 

 

 

CLIMATE CHANGE INVESTIGATION, INNOVATION AND INVESTMENT COMPANY, LLC

ADDRESS:

 

 

/s/ James J. Farrell

 

Name:  James J. Farrell

 

Title:  Managing Member

 

 